Citation Nr: 1616576	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for anxiety disorder as residual of anoxic brain injury.

2.  Entitlement to an initial disability evaluation in excess of 50 percent for sleep apnea.

3.  Entitlement to an initial compensable disability evaluation for lower extremity hyperreflexia.

4.  Entitlement to an initial disability evaluation in excess of 30 percent for occipital neuralgia (headaches).

5.  Entitlement to a separate disability evaluation for physical residuals of anoxic brain injury.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1986 to April 1986, in the Army from March 1991 to March 1995, and in the Army National Guard from August 2004 to May 2007, with service in Iraq from January 25, 2005, to February 25, 2005.  His service in the Army National Guard spanned from September 10, 1996, to January 10, 2011, and he was discharged to the Retired Reserve on May 10, 2012.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection with a 50 percent rating for anxiety disorder as residual of anoxic brain injury; service connection with a 30 percent rating for sleep apnea; service connection with a noncompensable rating for lower extremity hyperreflexia; and service connection with a noncompensable rating for occipital neuralgia (headaches), all effective June 1, 2007.  

The claims were remanded by the Board in September 2013.  In a June 2015 rating decision, the rating for sleep apnea was increased to 50 percent and the rating assigned for occipital neuralgia was increased to 30 percent, both effective June 1, 2007.  Despite the increased ratings granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran's anxiety disorder as residual of anoxic brain injury has not been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood at any time during the appeal period.  

2.  The Veteran's sleep apnea has not been manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale at any time during the appeal period, and the Veteran has not required a tracheostomy.

3.  The Veteran's lower extremity hyperreflexia has not been manifested by anything more than mild tics at any time during the appeal period.

4.  The Veteran's occipital neuralgia (headaches) have not been manifested by very frequent and prolonged attacks productive of or capable of producing severe economic inadaptability at any time during the appeal period.  

5.  There are no physical residuals of the Veteran's in-service anoxic brain injury, only mild short term memory loss, organic mood disturbance, and occipital neuralgia, which have already been service-connected.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 50 percent for anxiety disorder as residual of anoxic brain injury have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).

2.  The criteria for an initial disability evaluation in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2015).

3.  The criteria for an initial compensable disability evaluation for lower extremity hyperreflexia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8103 (2015).

4.  The criteria for an initial disability evaluation in excess of 30 percent for occipital neuralgia (headaches) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

5.  The criteria for a separate disability evaluation for physical residuals of anoxic brain injury have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.126 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

Here, the Veteran's increased rating claims arise from his disagreement with the initial evaluations that were assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  In addition, VA examinations have been conducted and opinions obtained.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the Veteran's disabilities and were conducted after a review of the relevant history.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, additional VA medical records and VA examinations were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The July 2008 rating decision that is the subject of this appeal granted service connection for anxiety disorder as residual of anoxic brain injury with a 50 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400; for sleep apnea with a 30 percent rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847; for lower extremity hyperreflexia with a noncompensable rating by analogy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8103; and for occipital neuralgia (headaches) with a noncompensable rating by analogy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, all effective June 1, 2007.  In a June 2015 rating decision, the ratings assigned for sleep apnea and occipital neuralgia were increased to 50 and 30 percent, respectively, under the same diagnostic codes, both effective June 1, 2007.  

The Veteran asserts that he is entitled to an increased initial rating for his anxiety disorder because records clearly indicate he has had chronic suicidal ideation, although without specific intent; the events leading to the symptoms occurred prior to the anoxic brain injury; the anoxic brain injury may have exacerbated mental disorder symptoms, but was not the sole cause; and that without medication, he is grossly impaired in all aspects.  See March 2009 notice of disagreement.  He also contends that the anoxic brain injury is a physical injury to the brain rather than strictly a mental health condition such that he should have a separate rating for the non-mental disorder manifestations; that he uses a breathing assistance device and CPAP for his sleep apnea; that the tics from his restless leg syndrome are moderate; and that he has headaches two to three times a day with a pain level of 10 and that he is incapacitated when they occur.  Id.  

The Board notes at this juncture that in a VA Form 21-4138 received in May 2009, the Veteran asserted that he had PTSD and that it should be rated separately from his service-connected anxiety disorder.  The Board notes that service connection for PTSD was denied in a February 2010 rating decision.  The Veteran did not appeal that decision.  

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2015). 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 81 to 90 indicates absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  A score of 71 to 80 indicates that if some symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or social functioning (e.g., temporarily falling behind in schoolwork).  A score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Lower scores represent more severe symptomatology or impairment.  

Diagnostic Code 6847 provides the rating criteria for sleep apnea syndromes.  A 50 percent rating is assigned where there is required use of breathing assistance device such as continuous airway pressure (CPAP) machine.  A 100 percent rating is assigned where there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; where tracheostomy is required.  38 C.F.R. § 4.97.  

Diagnostic Code 8103 provides the rating criteria for convulsive tic.  Ratings of zero, 10 and 30 percent are provided for mild, moderate and severe tic, respectively.  38 C.F.R. § 4.124a.  

Diagnostic Code 8100 provides the rating criteria for migraine headache.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months; a 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The rating criteria do not define "prostrating," and neither has the Court of Appeals for Veterans' Claims.  By way of reference, the Board notes that "prostration" is defined as "utter physical exhaustion or helplessness" in Webster's New World Dictionary of American English, Third College Edition (1986), see p. 1080, and as "extreme exhaustion or powerlessness" in Dorland's Illustrated Medical Dictionary.  See 1367 (28th Ed. 1994).

Analysis

The term "productive of severe economic inadaptability" is also not defined in VA law.  However, the Court has held that it is not synonymous with being unable to work and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 446-7 (2004).

The medical evidence in this case consists of VA and private treatment records, VA examination reports, and records associated with the Veteran's service in the Army National Guard after his discharge from active duty service in May 2007.  

The Veteran reported frequent headaches and mental health concerns in service treatment documents dated in April 2010, April 2011, and March 2012.  In April 2010, he specifically noted little interest in doing things; feeling down, depressed or hopeless; trouble falling asleep or staying asleep, or sleeping too much; feeling tired or having little energy; poor appetite or overeating; trouble concentrating on things, such as reading the newspaper or watching televisions; moving or speaking so slowly that other people could have noticed, or the opposite (being so fidgety or restless that you have been moving around a lot more than normal); feeling bad about himself (that he was a failure or that he had let himself or his family down); and thoughts that he would be better off or of hurting himself in some way.  He indicated that these problems had made it very difficult for him to do his work, take care of things at home, or get along with other people.  In April 2010, the Veteran specifically indicated the headaches were transient and controlled.  In April 2011 and March 2012, the Veteran specifically noted little interest in doing things; feeling down, depressed or hopeless; trouble falling asleep or staying asleep, or sleeping too much; feeling tired or having little energy; poor appetite or overeating; trouble concentrating on things, such as reading the newspaper or watching televisions; and moving or speaking so slowly that other people could have noticed, or the opposite (being so fidgety or restless that you have been moving around a lot more than normal).  On both occasions, he indicated that these problems had made it somewhat difficult for him to do his work, take care of things at home, or get along with other people.  The Veteran denied feeling bad about himself (that he was a failure or that he had let himself or his family down) and thoughts that he would be better off or of hurting himself in some way in April 2011 and March 2012.  In April 2011, the headaches were noted to be daily and it was also noted stress had resolved.  In May 2012, the Veteran specifically noted his headaches were chronic.  

Records from The Vet Center reveal that the Veteran was seen for intake in June 2005.  Subsequent records indicate that he frequently missed treatment appointments.  Those relevant to this claim indicate that the Veteran reported in June 2007 that he had started a job in May as a warehouse supervisor; that he was positive about his relationship with his girlfriend and her two year old daughter, who lived with him; and that he had business plans for raising chickens and had bought more horses.  The examiner noted reduced anxiety and stable mood and affect, though the Veteran reported work was stressful.  He was working on avoiding conflict, walking away, and keeping a positive attitude.  The Veteran reported he was extremely stressed at work in October 2007 and had a hard time with lack of organization, pressure and chaos.  This had impacted his relationship with his significant other.  The Veteran presented as anxious and stressed.  In November 2007, the Veteran reported that things were better at work because he was focusing on himself and his work rather than others.  In December 2008, the Veteran reported that he had missed a lot of appointments because the calendar in his PDA was wrong and he no longer had a home phone number.  It was noted he had moved to a place with acreage for his horses.  He discussed ongoing problems with his ex-wife.  

Several VA primary care treatment records report findings from an April 2008 note, which documented the Veteran's complaint of daily headaches that lasted minutes.  

A November 2007 VA mental health treatment record documents that the Veteran was being seen to establish care.  He reported some short term memory problems and difficulty concentrating at times.  He also indicated that he had been diagnosed with bipolar II disorder.  He said he does "stupid shit" like spending money he does not have and being promiscuous, although he said he does this when he is in the depressive mode to get back up to feeling good (mania).  The Veteran stated he was irritable at times, especially at his work where he is a warehouse supervisor.  Because of his brain injury, the work was overwhelming and he was looking for another employment.  The Veteran also indicated that he was having a difficult time adjusting to civilian life, especially the fact that he had to leave Iraq after being there one week.  He felt guilty about leaving his comrades behind.  He reported his concentration was "easily distracted."  Energy "fluctuates" and appetite was not too good, although he had gained weight in the past few months.  He denied feeling hopeless and having suicidal or homicidal ideation or auditory or visual hallucinations.  The Veteran reported he was living with his girlfriend and her two year old daughter.  He was married twice before and had several other children.  He indicated he was close to his two brothers and two sisters.  He had a bachelor's degree in business and had tried graduate school but dropped out when he could not concentrate.  The Veteran denied any legal issues.  He was currently working as a warehouse supervisor.  Mental status examination revealed that the Veteran was a 40 year old somewhat overweight male.  He was alert and oriented times four, dressed casually with adequate hygiene, and made good eye contact.  Speech was somewhat loud and at times pressured but easily interruptible.  Thought process was somewhat tangential.  Thought content was without thought disorder.  Mood was "somewhat anxious" and affect was congruent.  There was no suicidal ideation or homicidal ideation.  Memory and cognition were reported as good during the interview.  Insight and judgment were intact.  Axis I diagnoses of adjustment disorder, PTSD, and rule out bipolar II were provided and a GAF score of 68 was assigned.  

A VA mental health consult was conducted in December 2007 as the Veteran had presented to the emergency room with request for refill of medication prescribed for a mental health condition and pain.  He denied suicidal and homicidal ideation and was referred to the emergency room for a psychiatry consult.  Mental status examination revealed that the Veteran was alert and oriented times four and dressed in well-worn attire, which was appropriate for the weather.  Affect was euthymic; eye contact was consistent; and speech was of regular rate and rhythm.  Thought content was not psychotic, grandiose, or delusional.  He denied suicidal thoughts.  Thought process was organized and goal directed.  Memory, concentration, and impulse control were intact.  An Axis I diagnosis of mood disorder, not otherwise specified, was provided and a GAF score of 60 was assigned.  

The Veteran was seen for an initial VA psychiatric examination in April 2008.  He reported that he was living with his girlfriend of one year and her two-year-old daughter.  He had been married twice and had two daughters and two sons.  He had been unemployed since February 2008.  He was most recently employed as a warehouse manager.  He was most stably employed when he worked as a warehouse manager for four years.  The Veteran reported he had panic attacks when he was in certain crowded environments.  He said, "as long as I stay at home I don't have panic attacks but when I go to malls and stores and am around lots of people and lots of activity I have panic attacks.  My last one occurred just before Christmas at a mall."  The Veteran reported that he experienced tightness in the chest, increased heart rate, difficulty breathing, excessive sweating, fears that he would die, and fears of having a heart attack.  During these discrete episodes the Veteran also reported suffering from chronic symptoms of depression in which he experiences dysphoric mood, low motivation, lack of interest in pleasurable activities, oversleeping, and episodic feelings of hopelessness and worthlessness with low energy levels.  He added that after a depressive episode he becomes prone to over spend money as a way to feel better.  The Veteran also reported memory loss since he had an anoxic brain injury while on active duty when he went into cardiac arrest for a five minute period.  He reported having short term memory problems in which he forgets people's names and forgets items to buy when he goes shopping.  He said that he has to write everything down on a list in order to remember what he is supposed to do.  The Veteran reported that since his honorable discharge in May of 2007, he had isolated himself at home.  He reported that he panics in social situations and only leaves his home if he has to; to go to doctor's appointments or other required activities.  The Veteran stated that he had no close friends but reported an okay relationship with his girlfriend and her daughter.  He said that he was in regular contact with his two children that live in Oregon.  His two other children lived in Ireland and as a result had had limited contact with him in recent years.  The Veteran reported that he left his last job because "it was a bad fit. They were unethical."  He denied that his work performance or work attendance had any impact on his employability there.  When asked to describe what he does to keep busy, the Veteran said that he was looking for work and takes care of his horses and animals at his home.  During mental status examination, the Veteran appeared as a cooperative, casually dressed, adequately groomed, middle-aged Caucasian American man who was oriented to person, place, time, and purpose of the evaluation.  There was no evidence of hallucinations, delusions, or of significant cognitive impairment.  The Veteran displayed some short-term memory impairment given his inability to repeat two of three words out of a three-minute delay.  The Veteran had no problems performing serial sevens nor did he have difficulty recalling the five most recent Presidents of the United States of America.  The Veteran complained of suffering from a chronically dysphoric and anxious mood and he displayed a wide range of affect.  He had no difficulties explaining the meaning of a common saying every gray cloud has a silver lining.  

The April 2008 VA examiner reported that the Veteran suffered from current mild anxiety disorder not otherwise specified with episodic panic attacks as well as depressive disorder not otherwise specified currently in the mild range.  The Veteran suffered from moderate overall social impairment due to his degree of social isolation.  His level of occupational impairment appeared to be at least mild given his difficulties fitting in with his peers in his last job.  There was no impairment in thought process or communication.  The Veteran was capable of completing basic activities of daily living and was capable of managing VA benefits.  He denied having any current substance abuse problem.  The Veteran reported that before he began taking psychotropic medication he had extreme difficulties with hypervigilance and startle response; now he reports that he had panic attacks no more than once or twice a month.  The Veteran was determined to meet the DSM-IV criteria for anxiety disorder not otherwise specified, mild, as well as depressive disorder not otherwise specified.  He suffered from moderate overall social impairment, mild to moderate emotional impairment, and at least moderate occupational impairment due to his symptoms of anxiety and depression.  A GAF score range of 55 to 60 was assigned and the examiner noted that the Veteran's highest GAF score in the past year was 60 with moderate impairment.

During another April 2008 VA examination, the Veteran complained of impaired speech.  The examiner reviewed the claims folder and reported that the Veteran was involved in a rare complication from having an angiogram where he suffered an anoxic event causing him to have problems with speech recall and memory deficits.  The Veteran had had no problems with the actual enunciation and speaking.  He had had no laryngeal problems and no oral cavity or tongue problems - it was purely the neurological effects from this anoxia that he suffered from.  The Veteran had already undergone occupational and speech therapy.  Physical examination revealed that the Veteran was comfortable and nontoxic.  There was no hoarseness or stridor.  The tympanic membranes and external canals were clear.  Nasal and oral cavity exams were unremarkable.  The Veteran's tongue was mobile and his speech was clear without slurring or audible speech impediment.  The assessment was normal oral cavity exam, and normal voice.  His problem was one related to an anoxic event that caused him to have speech recall and memory deficit pathology.  He did not appear to have any pathology in the realm of otolaryngology.  

A May 2008 VA neurology note documents that the Veteran was referred for evaluation of cognitive changes following hypoxic ischemic arrest.  He was stable but then had worsening beginning April 28 that was accompanied by left sided numbness.  It was noted that he had decided to go back to school for an MBA via online coursework and was doing well the first four weeks of class but noted a sudden decline in his ability to complete the coursework on April 28.  He had a headache and noted numbness and tingling on left side that persisted to that day.  It was noted that the Veteran had had left arm numbness intermittently for years that he had attributed to bursitis.  The Veteran's memory also declined and his speech worsened.  He had not recovered since then.  He ended up with a C in the course for his MBA.  He did not believe there were any triggers for this sudden decline; no new medications, head injury, stress or recent illnesses.  The Veteran reported that he managed his own finances and medications; that he drove and did not get lost; that he misplaces items around house; but that he did not have any episodes of confusion.  Mental status was alert and oriented times three.  The Veteran was cooperative with history and examination.  Speech was fluent.  Fund of knowledge appeared appropriate for education level.  Cranial nerve examination revealed that the pupils were equal and reactive to light.  Extra ocular movements were intact.  Visual fields were full to confrontation.  Fundi were normal with sharp disks bilaterally.  Facial sensation and strength were intact.  Hearing was intact bilaterally.  Palate rise was symmetric.  Tongue was midline.  Shoulder shrug and head turning were at full power.  Motor exam showed 5/5 power in upper and lower extremities bilaterally.  Muscle tone and bulk were normal.  There was no pronator drift or tremor with outstretched hands.  Deep tendon reflexes were 2+ and symmetric in the upper and lower extremities.  Plantar responses were flexor bilaterally.  Sensory examination was intact to light touch, temperature and vibratory sense bilaterally.  Romberg's test was negative.  Examination of coordination/gait revealed normal finger-nose-finger, rapid alternating movements and fine finger movements.  Heel, toe, tandem, and casual gait were normal.  The impression was mild cognitive impairment by history, likely multifactorial with some contribution from hypoxic ischemic injury as well as PTSD.  He had a recent sudden decline.  The concern was raised for a new stroke.  It was not clear why he declined so abruptly.  He described an exacerbation of old symptoms rather than the appearance of new ones, so an ischemic event was less likely.  He reported left sided numbness, but again had had some variation of this in the past.  There was no obvious sensory loss on exam.  It was noted that a carotid ultrasound would be reviewed and that an MRI of the brain and neuropsychiatric testing would be ordered.  

The Veteran underwent a VA miscellaneous neurological disorders examination in May 2008.  In pertinent part, he reported dysarthria and word finding problems since the injury, which initially did not improve significantly with speech therapy.  However, these symptoms were still present and he had considerable difficulty expressing himself, particularly when he was nervous.  The Veteran also reported frequent mood swings, most of the time being depressed but having this alternate with excessive money spending, sexual escapades, racing thoughts (now improved with Paxil treatment).  He felt that he was already having anticipatory anxiety and some manic symptoms before his anoxic brain injury but not really noticed.  The Veteran indicated that he tended to be very withdrawn socially and spent most of his time at home working on the family ranch.  The Veteran also reported having some bowel incontinence; trouble feeling the urge; and some occasional bladder incontinence.  He did not wear protective undergarments.  He denied any lower or upper extremity weakness or paresthesias.  He also denied diplopia/tunnel vision.  He stated that there had been periods of time when he may fall asleep unexpectedly for 30 minutes at a time, but denied that these were associated with his incontinence.  The Veteran reported that he frequently lost things around his house and forgot appointments, phone numbers and addresses.  He tried to write things in a notebook to remind himself.  He would also sometimes go into a room or go to the store then forget what he went there for.  The Veteran also reported very severe, searing headaches, which he described as being over the midline of the skull and emanating from the base of the skull radiating upward.  This lasted around 30 seconds at a time.  These headaches were excruciating and prostrating, occurred without a clear trigger, and were not associated with any nausea, vomiting, photophobia or visual aura.  The Veteran felt that his headaches had increased somewhat over the past month in association with increased blood pressure.  The Veteran also reported that he felt he got very fatigued around every four days for no clear reason.  There was no correlation with mood swings.  This fatigue usually occurred in the late afternoon and lasted the rest of the day.  He was drinking six to seven cups of coffee to stay awake while working as a warehouse manager.  He quit this job in February 2008 after he was told that he was displaying some inappropriate behavior toward female employees and poor performance, which he felt were unsubstantiated accusations.  He was about to be fired and he decided to leave on his accord.  He stated that his mood swings and memory loss also contributed to his divorce, as his ex-wife could not adjust to these changes.  Overall, the Veteran felt that his memory loss, mood swings and headaches had not changed significantly since they began.  

Physical examination during the May 2008 VA examination revealed the Veteran was alert and oriented times three.  He appeared slightly anxious and had somewhat pressured speech.  Memory was intact to long term, and he had one of three recall at five minutes.  Concentration was good.  Speech was fluent and articulate in general, though the Veteran had occasional stuttering and word finding difficulty.  No dysarthria was appreciated.  Naming and repeating were intact, as were abstraction and judgment.  Motor and reflex examinations were normal.  Sensory examination was intact, as were coordination and gait.  The diagnoses were anoxic brain injury with residual short term memory loss and organic mood disturbance; occipital neuralgia; and bipolar disorder.  The examiner noted that since the in-service anoxic brain injury, the Veteran had reported ongoing personality changes including social withdrawal and inappropriate verbalizations, as well as depressed mood alternating with manic or hypomanic episodes.  Per his report, he was already displaying some manic symptoms before his brain injury but that his depression worsened considerably afterwards and his manic episodes became more severe.  The examiner reported that anoxic brain injury certainly can worsen a pre-existing mood disorder, which is as likely as not the case here.  The examiner also noted that the Veteran had had significant ongoing short term memory loss as well, which he felt had not improved significantly since the brain injury.  This was confirmed on his examination today, which also showed some word finding difficulty and lower extremity hyperreflexia that is probably due to watershed ischemic in the brain from his anoxic brain injury.  Based on his report that his personality changed and memory loss contributed to him leaving his last job, as well as his divorce, the effects of his anoxic brain injury do seemed to be significantly disabling to him with regard to social and occupational functioning.  In addition, the Veteran reported headaches over the posterior aspect of the skull, which were consistent with occipital neuralgia.  The examiner noted that prior neuropsychological evaluations and brain MRI were not reviewed but that according to the Veteran, even though his neuropsychometric testing had been essentially within normal limits, he felt this was a decrease for him since he was a very high functioning person before the brain injury.  The examiner noted that a normal brain MRI does not rule out anoxic brain injury.  The examiner recommended that the Veteran retrieve these prior test results for review, but also ordered a repeat neuropsychology evaluation to better define any ongoing cognitive deficits related to his anoxic brain injury.  

The Veteran also underwent a VA general medical examination in May 2008.  In pertinent part, the Veteran reported he had had multiple sleep studies done, the earliest one in approximately August 2005.  This diagnosed sleep apnea and also restless leg syndrome.  An October 2005 sleep study reportedly diagnosed moderate-to-severe sleep apnea but also noted few limb movements.  He was prescribed CPAP and also received a septoplasty for treatment of nasal obstruction in January 2006.  He reportedly had another sleep study in March 2006, which showed severe obstructive sleep apnea and also mentioned no leg movements.  The Veteran was prescribed a mouth guard that shifted the mechanics of his airway, and he had a sleep study in July of 2006 to evaluate the effectiveness of his mouth guard while also not using CPAP.  This sleep study showed good use of the mouth guard with adequate usage in the sleep study.  It also noted few limb movements.  In summary, the Veteran had moderate-to-severe obstructive sleep apnea diagnosed around August 2005; he initially started CPAP, but then used a mouth guard, which was determined to be effective in treating his sleep apnea, based on the July 2006 sleep study.  It was also noted that he was diagnosed initially with restless leg syndrome, which the Veteran still claims he has.  However, his subsequent three sleep studies, including the one in July of 2006, do not specifically support the diagnosis of restless leg syndrome.  The Veteran was taking Clonazepam for restless leg syndrome, which he felt helped.  And again, he currently does not use CPAP, but mainly just uses this mouth guard, which is shown to be adequate to control sleep apnea.  The Veteran believed his symptom of daytime somnolence had improved, but he was still tired.  He had no other specific complication noted on his records due to sleep apnea.  

Physical examination during the May 2008 VA examination revealed that the Veteran was alert, oriented, and appropriate in no acute distress.  He had an obese habitus.  His gait and posture were normal.  He had 1+ edema in his lower extremities from his mid-calf down.  His peripheral pulses were 2+ and palpable.  He had no other specific sores or lesions.  Neurological examination revealed grossly normal cranial nerves II-XII.  Motor and sensation were grossly intact.  Cerebellar function was intact.  The pertinent diagnoses were obstructive sleep apnea treated with septoplasty to relieve some nasal obstruction and also a mouth guard and diagnosis of restless leg syndrome initially in August 2005; however, multiple sleep studies from October 2005, March 2006, and July 2006 do not document, or are not consistent with, restless leg syndrome.  Therefore, this examiner believed the Veteran did not currently have a diagnosis of restless leg syndrome.  

The neuropsychological screening requested by the VA examiner who conducted the May 2008 miscellaneous neurological disorders examination was conducted in June 2008.  The examination consisted of a brief interview, mental status examination, administration of neuropsychological testing, and review of May 2008 VA examiner's note.  The Veteran was administered the Wexler Adult Intelligence Scale, Third Edition, Wexler Memory Scale Third Edition, and Trailmaking Tests parts A and B.  The Veteran reported that he was living with his girlfriend and her three-year-old daughter.  His ex-wife had recently moved to the same area, which allowed him to see his children from this marriage.  The Veteran reported that he was working on his MBA online and had been getting straight As until April 28 of that year.  At that time, the Veteran noticed increasing memory and concentration problems.  When asked about stressors that occurred in April, the Veteran did indicate that there was stress in his life, although he could not recall the exact nature of the stress.  He said that since April, his grade had dropped to a C.  He was not working and generally was taking a full-time load with his online schoolwork.  He had been working as a manager of a warehouse from May of 2007 until February 2008.  He said that he was fired from the job, although he indicated that he was not told specifically why he was terminated.  It was noted that the May 2008 VA examiner had noted that he was fired due to inappropriate behavior towards female employees and poor performance; and that the Veteran reported to the May 2008 VA examiner that he felt that these accusations were unsubstantiated.  The Veteran reported continued short-term memory difficulties and word recall.  He said that before the incident he had a very good memory and said that he now will forget everyday things such as what he is going to the store for.  He said that his ex-wife noticed his memory changes the most.  By his report, the Veteran had been diagnosed with PTSD and bipolar disorder.  Mental status examination revealed the Veteran was casually dressed with fair grooming.  His clothing was somewhat soiled.  During the interview portion of this examination, the Veteran talked freely and spontaneously.  He showed no word finding problems and spoke quite fluently.  As the testing session began, he exhibited relatively obvious word finding difficulties.  The contrast between his interview behavior and testing behavior was noted to be relatively striking and gave the appearance of exaggeration.  The quality of his speech was clear in articulation and easily understandable.  It was somewhat pressured and at times he was silly during the session.  He was correctly oriented to person, place, time, and purpose.  Thoughts at times were tangential to the topics at hand.  There were no signs of major thought problems such as hallucinations, delusions, or preoccupations.  His affect was somewhat pressured and mood was expansive.  Attention and concentration on interview were good and he did have adequate attention to complete the task asked of him today.  Remote memory appeared to be intact on interview.  His relationship with the examiner was generally cooperative and at times overly familiar.  

The June 2008 test results revealed that the Veteran demonstrated superior verbal skills on the WAIS III vocabulary subtest.  He also scored in the superior range on the information subtest.  These test scores, combined with the Veteran's report of educational achievement, suggested high average to superior premorbid functioning.  The Veteran's visuospatial skills were in the expected range, and he obtained a perceptual organization index in the superior range, which corresponded to the 99th percentile on the WAIS III.  He obtained a nearly perfect performance on the block design subtest, which is a test that measures an individual's construction ability using blocks.  He scored in the superior range on a test measuring ability to recognize visual patterns.  The Veteran's attention and concentration abilities were lower than expected.  He obtained a working memory index in the average range, which corresponded to the 34th percentile.  He performed in the low average range on the digit span subtest, which is a test of rote memory and attention.  He performed in the average range on a test measuring rote memory and attention while making cognitive shifts.  Information processing and visual motor speed was lower than expected.  He performed in the average range (70th percentile on the processing speed index of the WAIS III).  His performance was somewhat variable on these tests.  He performed in the average range on the digit symbol subtest of the WAIS III, which is a symbol substitution test.  He performed in the superior range on a visual search test.  His performance on the trail making test part A was in the normal range, and his performance in the trail making test part B was in the mildly impaired range.  The Veteran's learning and memory were lower than expected.  He performed in the low average range on auditory immediate memory, visual immediate memory, auditory delayed memory, and visual delayed memory.  The examiner indicated it was difficult to assess whether or not these scores were lower than what he obtained when he has been tested with neuropsychological testing in the past.  He reported to this examiner and to the May 2008 VA examiner that he had obtained nearly normal neuropsychological testing in the past.  The examiner noted that it would be unusual for an individual to experience a decline in memory functioning from earlier testing without an intervening event that would damage brain functioning.  An Axis I diagnosis of bipolar mood disorder by history was provided and a GAF score of 62 was assigned.  The examiner indicated that it was possible the Veteran had performed in a suboptimal manner on the current testing.  

A July 2008 VA neurology note documents that the Veteran was seen for follow-up of memory difficulties following hypoxicischemic arrest.  He had his original event in February 2005 and it was noted he had been stable and even improving until he had a sudden decline again in April of this year.  He was now back at baseline.  He attributed his recent worsening to stress from school.  He had no new complaints and no concerns.  The impression was exacerbation of baseline impaired cognition.  It was noted the Veteran had improved since the last visit; that MRI was negative; and that no further follow-up was needed at that time.  The MRI of the brain referenced is also of record.  It showed morphology of the brain was normal.  There was mild motion artifact but no significant small vessel ischemic disease.  Diffusion images were normal.  Vascular flow-voids of the skull base were maintained.  Ventricles sulci and cisterns were maintained.  There were right maxillary sinus mucus retention cysts.  There was no abnormal enhancement.  

The Veteran called the VA suicide hotline on August 14, 2008, expressing anger and some violent ideation towards the Portland VA Medical Center in general rather than a particular staff person.  He was frustrated that he had been waiting for medications to be delivered by mail to his home for 10 days and they had not arrived.  He stated he went through this every month and had not been taking these medications for 10 days.  He was also very frustrated that he is waiting for his claim for disability and had heard nothing.  He felt the VA treats him very poorly.  He denied feeling suicidal, cites family for not doing this.  He did express violent ideation toward VA but did not want to harm anyone.  He wanted to get answers to his medications and wanted help.  He had been through a patient advocate and administrative staff but no luck.  He was willing to have a consult to see if this could help and could also use some support for ideation.  A mental health treatment record dated that same day indicated that the Veteran's family was very concerned about him as he had sent multiple text messages that were "very dark."  It was noted the family had called the police, who were trying to triangulate his cell phone. 

The Veteran was also seen in a VA emergency room on August 14, 2008.  He presented requesting help with medication management.  He stated that he ran out of his Paroxetine 10 days ago and had been unsuccessful in his attempts to get his medication refilled by mail.  He had received the medication via mail that day, but reported increasing anxiety, extreme irritability, low mood, feelings of hopelessness and worthlessness and poor appetite in the intervening days.  This was further exacerbated by the feeling that his needs were not being met by the VA and that he was being given the runaround in his attempts to get his medications filled.  He stated that today he became highly frustrated and hopeless after trying to obtain the VA National Suicide Hotline from the PVANC operator and being told that they did not know the number.  He endorsed feeling suicidal earlier in the day and stated he left the house in his truck.  His family became worried and asked the police to help locate him.  His father found him sitting in his truck in a local parking lot and brought him to the VA emergency room for help.  He was requesting medication to help his anxiety while he restarts his Paroxetine and waits for it to take effect.  Mental status examination revealed a middle-aged male wearing a ball-cap and casual attire with scruffy beard.  He was generally cooperative but intermittently mildly agitated with a few tearful episodes.  His mood was "depressed" and affect was mood congruent and somewhat labile.  His speech was a bit pressured, but interruptible.  Thought process was circumferential and he required redirection back to topic several times.  The Veteran denied suicidal and homicidal ideation and auditory and visual hallucinations.  Delusions were not apparent.  Insight and judgement were fair.  Cognition appeared grossly intact, but not formally tested.  An Axis I diagnosis of mood disorder, not otherwise specified, was made and a GAF score of 50 was assigned.  

The Veteran received VA mental health treatment in September 2008.  It was noted that he had last been seen in May and that since that time, he had had some suicidal ideation at times.  He was seen in the VA emergency room on August 14 related to suicidal ideation.  The Veteran indicated that he had had difficulty consistently pursuing treatment here at the VA, not only for mental health but also for his medical problems.  He continued to have some mood disturbance and also had some disturbing dreams.  Since he started taking Gabapentin for his pain, he did not remember his nightmares anymore.  He denied having any more recent hopelessness or suicidal thoughts since he was seen in the emergency room.  The Veteran indicated that he had some acreage and enjoyed working on his farm and taking care of animals.  It was noted that the Veteran was unemployable for the foreseeable future and that it appeared that whenever he is under any significant amount of stress, he starts having worsening problems with anxiety and irritability and, at times, has some suicidal ideation.  Mental status examination revealed that the Veteran was neatly dressed.  Affect and mood were pleasant.  Thoughts were coherent.  There were no psychotic symptoms or thoughts of harming himself or anyone else.  The impression included PTSD and mood disorder secondary to general medical condition.  

A subsequent September 2008 VA mental health treatment note documented that the Veteran had reported suicidal ideation on multiple occasions but was currently denying suicidal ideation.  It was noted it appeared he became suicidal in the context of emotional dysregulation.  After consultation with his outpatient mental health providers, it appeared to be less the case that he was in a period of acute vulnerability.  Instead, it seemed he had ongoing risk factors of a more chronic nature.  

A September 2008 VA telephone encounter note indicates that it was reported by the Chief of Police and a patient advocate that the Veteran had been removed from the emergency room for alleged disruptive behavior while he as there with his future father in law.  The Veteran was called and he told the caller that he and his friends had had what he felt was very poor service from VA.  He reported that two friends died of suicide while waiting for VA care.  The emergency room staff contacted the emergency room police due to what was felt to be disruptive behavior, which resulted in the Veteran being removed from the emergency room.  The call was lengthy and allowed the Veteran to discuss his concerns, which included what he feels has been profound decrease in quality of service at the Portland VA Medical Center compared with his prior experience in 1996; that he had encouraged his future father in law and other friends to use VA services and felt guilty because of the poor service he feels they have received; that he had difficulties getting medications from the pharmacy; that he had difficulties with the RO regarding benefits; that he had difficulty contacting his primary care physician; rude treatment by support staff; inadequate follow up regarding suicidality and specifically that a VA employee was unable to provide him with suicide hotline number; and being removed from the VA emergency room by several officers.  It was noted that although the Veteran's speech was somewhat pressured and intense, he was never in any way threating or hostile and he was able to very clearly articulate his concerns.  

A November 2008 VA mental health treatment note documents that the Veteran reported he had been keeping busy at home and had been spending a lot of time taking care of his animals on the property.  He said his mood has been up and down and described having some suicidal ideation at times and said that the most recent time was yesterday.  The Veteran reported having no current intent or plan of self-harm and he did not feel that he needed to be hospitalized today.  He had been sleeping much better with the use of medications, though he continued to have some disturbed sleep related to his PTSD.  He indicated that his irritability had lessened recently.  Mental status examination revealed the Veteran was neatly dressed and made good eye contact.  Affect and mood were mildly irritable.  Speech was initially a little loud but he settled down later.  Thoughts were goal-directed.  There were no psychotic symptoms or thoughts of harming himself or anyone else.  The impression included PTSD and mood disorder secondary to general medical condition.  

A subsequent November 2008 VA mental health treatment note documents that the Veteran had been doing a little better since the last time he had been seen.  He reported some very fleeting suicidal ideation at one time recently since last being seen, but denied intent or plan to harm himself.  He had been having PTSD-related nightmares about every night, but sometimes he does not remember them, though he wakes up sweating.  He reported good compliance with medications.  The Veteran reported alcohol use a few days prior, to include a quarter of a fifth of vodka and four or five beers.  Mental status examination revealed that the Veteran was neatly groomed and appeared to be sober.  He had good eye contact and affect and mood were pleasant.  Thoughts were rational and there were no psychotic symptoms or thoughts of harming himself or others.  The impression included PTSD and mood disorder secondary to general medical condition.  

The Veteran received VA mental health treatment in January 2009.  He arrived about 30 minutes late for his appointment, stating there were some traffic problems.  He said that his girlfriend moved out about three weeks ago and that his ex-wife and their two children had been staying with him.  It was reported that he and his ex-wife were getting back together and that she and the children would be moving in permanently later this month.  The Veteran was very pleased about this and felt that she has been very supportive.  The Veteran indicated that he continued to stay busy working on his farm and taking care of his animals.  He reported less irritability and said he had not had any alcohol whatsoever for the past three weeks; prior to that, he had been drinking just occasionally and had not been abusing alcohol.  Mental status examination revealed the Veteran was neatly dressed.  He had good eye contact and appeared to be sober.  Mood was euthymic; thoughts were goal directed; and there were no psychotic symptoms or thoughts of harming himself or anyone else and no irritability.  The impression included PTSD and mood disorder secondary to general medical condition.  

The Veteran received VA mental health treatment in April 2009, at which time he reported that he and his wife had been getting along well recently and that he was getting along well with his children.  He continued to keep busy on his farm taking care of his cows.  He continued to have some irritability but it had been less recently.  The Veteran reported that he woke up at night in a sweat about twice a week and did not remember nightmares, though he thought that he is having them.  He had some hypervigilance during the daytime and startled easily.  The Veteran denied having any serious anger control problems recently but he had had some significant difficulty with that in the past.  He denied having any recent hopelessness or suicidal ideation.  He had been keeping his alcohol use to minimum.  It was noted that the examiner supported the Veteran's decision to apply for unemployability as it would be difficult for him in the workplace given his history of irritability and anger issues.  The examiner noted their belief that the Veteran had been doing better recently because he was not in that kind of situation.  Mental status evaluation revealed that the Veteran was neatly groomed and made good eye contact.  Affect and mood were pleasant; thoughts were rational; and there was no hopelessness or thoughts of harming himself or others.  The impression was PTSD and mood disorder secondary to general medical condition.

The Veteran was scheduled to undergo several VA examinations in July 2009.  He was accompanied by his young teenage son.  The Veteran reported he had had a 15 to 20-pound weight loss over the past year intentionally and that he had ventricular tachycardia for five minutes during a cardiac catheterization, which resulted in brain anoxia.  The Veteran then complained that he was very frustrated with the VA, and the process at the VA.  When trying to ascertain exactly where the Veteran should be seen in discussing his brain anoxia, he became very frustrated, anxious, and upset, and walked out of the office, leaving the examination.  The examiner tried to talk to the Veteran as he left, and he became very angry, and the examination was ended at that point.  The Veteran did not wish to continue this examination based on his request.

The VA examiner addressed what occurred during the examination in a July 21, 2009, VA physician note.  The examiner reported that the Veteran had been for a VA examination for individual unemployability secondary to numerous service-connected issues.  He was scheduled for general medical, orthopedic, and psychology examinations.  It was noted that the Veteran was guarded and quiet at first introduction and he had his young teen son with him.  The examiner reported that he reviewed his scheduled exams and the Veteran questioned then became angry that his PTSD claim was not included in the request.  The Veteran was informed it may be on another request, but VA did not have that information.  He complained of his experience and the process the VA.  He complained that OEF/OIF Veterans have priority in the system, which the examiner acknowledged but did not validate.  The Veteran focused on a service connected nervous tick and questioned what this was.  This was not included on the list of requested exams and was not researched; therefore, the examiner could not say what it was referring to.  The examiner began alphabetically with arrhythmias, noting the Veteran had an episode of ventricular tachycardia during a cardiac catheterization for five minutes per his report, sustaining anoxic brain injury.  When the examiner questioned the Veteran as to how this affected him he did not note a symptom, but rather restated he had anoxic brain injury.  The examiner explained the range of subtle to profound symptoms, but the Veteran became angrier and again went back to questioning why his PTSD was not in this request.  He stated that he was tired of providers talking about things they do not know about and that they should "shut their **** pie holes."  The examiner suggested that they end the examination and the Veteran jumped up and continued to complain about the VA and his PTSD claim.  In the hall, the examiner asked the Veteran at least three times to regroup and reconsider completing his exams.  He became aggressive and threatening.  The Veteran left the unit and someone who had witnessed the events in the hall had called security.  The examiner noted he was told after the fact the Veteran had told nursing that he had his son with him to help him control himself.  The examiner also reported that he was also informed the VA police escorted the Veteran from the building.  The examiner concluded by noting that he had apologized several times for any misunderstandings or past errors and felt he made every attempt to help this Veteran, but was unable to do so.  

An August 2009 VA mental health treatment note reports that the Veteran spoke at length about his interaction with a VA examiner he saw in July.  Some of the information provided was different from information provided by the examiner in a July 21, 2009, progress note.  The Veteran had some significant frustration in dealing with the VA System over the past number of years, not only with the examination process but also in dealing with other parts of the VA Medical Center, including the emergency room and the pharmacy.  He denied having any recent significant problems with anger control issues.  He and his wife were having some conflict but he said that they had started some time-limited counseling in the community.  The Veteran continued to have some sleep disturbance and he said that sometimes he wakes up and finds he has been sweating at night.  He also reported some hypervigilance during the day, as well as some ongoing irritability.  He had some occasional alcohol intake but was not abusing alcohol.  The Veteran denied having any recent intent or plan to harm himself but at times he did have some passive suicidal ideation.  Mental status examination revealed that the Veteran was neatly dressed and made good eye contact.  Affect and mood were pleasant.  Thoughts were largely focused on frustration with the VA System.  There was no current hopelessness or thoughts of harming himself or anyone else.  The impression was PTSD and mood disorder secondary to general medical condition.

The Veteran underwent a VA mental disorders examination in August 2009.  In pertinent part, the Veteran self-identified with PTSD and pointed out he has been diagnosed.  The examiner noted that the evaluation of PTSD was beyond the scope of the evaluation.  The evaluation consisted of a diagnostic interview, mental status examination, and review of the Veteran's paper and electronic files.  Mental status examination revealed that the Veteran arrived punctually and independently for his appointment.  He was reported as a Caucasian male with powerful build, dressed in western-style blue jeans, boots, and a belt with a rodeo buckle; he smelled of cigarette smoke.  The Veteran's manner was forceful and direct.  He made eye contact.  Cognitive functioning appeared grossly intact for simple mental status screening tasks.  The Veteran recalled three out of three common objects on initial trial; he was able to answer simple questions assigned to determine if he could make change.  He knew the current and prior Presidents.  He was alert, oriented and appeared in good reality contact.  He complained about cognitive difficulties in excess to observed impairment.  Psychomotor behavior was somewhat agitated.  No signs of psychosis were noted.  Affect was irritable and he described labile mood.  Thought content was nihilistic but he denied suicidal and homicidal ideation, intention and plan.  He had no difficulty communicating with the examiner.  The Veteran reported that he had been involved with his wife for approximately 11 years; they separated after their first eight years of marriage but recently remarried.  They had been remarried since March 2009 and had two children, ages 10 and 12.  He reportedly felt close to his wife and they enjoyed a good relationship.  There was mention of couples counseling in his mental health notes.  The Veteran last worked as a warehouse supervisor in February 2008; he held the job for nine months.  He extended the blame to others when asked why he left the job.  He suggested he quit when others failed to take responsibility for their actions.  The Veteran reported living with his wife and two children on a 12-acre rented home.  He cared for five horses and eight cattle.  He subsisted on his 90 percent VA disability payment and unemployment.  His wife reportedly worked as an accountant or bookkeeper.  The Veteran spent his time caring for his children and maintaining a 12-acre property.  He enjoyed caring for the property.  He completed activities of daily living independently.  He had avoided legal difficulty.  

During the August 2009 mental disorders VA examination, the Veteran complained of significant irritability; he also felt sad.  He described nihilistic thought content but denied suicidal and homicidal ideation, intention and plan.  He described nightmares and intrusive recollections related to the anoxic event in service.  He complained of concentration and short-term memory difficulties.  He endorsed feelings of worthlessness and hopelessness.  He ruminated about lost physical prowess.  He becomes highly anxious when in crowds.  He denied un-cued panic episodes.  Medications had helped to reduce sleeplessness, which has been a problem since the anoxic event.  At times he seemed to suffer hypomanic episodes in which he does not require sleep.  The Veteran denied alcohol and drugs played a role in his life.  An Axis I diagnosis of mood disorder related to anoxic event was provided and a GAF score of 58 was assigned.  

The Veteran also underwent several other VA examinations in August 2009.  In pertinent part, he described sharp headaches in the posterior occiput occurring once to twice a day.  Physical examination revealed distal pulses were intact and no tremor was observed.  Neurologic examination revealed deep tendon reflexes were 2+ and bilaterally equal.  Sensory examination was intact.  Motor examination was normal in the upper and lower extremities.  The diagnoses were anoxic brain injury as a result of the cardiac arrest (this is primarily manifested as short-term memory difficulties and occasional periods of rapid speech; it had not been associated with any focal neurologic deficits); obstructive sleep apnea (he alternatively uses his CPAP device versus an oral appliance, although he is not consistent with use of either device on a regular basis; obstructive sleep apnea had been better controlled with some intentional weight loss; there was no evidence of right ventricular hypertrophy or cor pulmonale secondary to sleep apnea); restless legs (which is a common component of sleep apnea, using Clonazepamon on an as needed basis, not on a daily basis, for relief; there was no suggestion of neuropathy or vascular disease, and it seemed most consistent with a component of obstructive sleep apnea); headaches (sharp in quality, located in the posterior occiput, which occur spontaneously once to twice a day, not associated with nausea or vomiting or photophobia and not prostrating; the Veteran did not take any medications for this and they resolve spontaneously within one to two minutes; these are of undetermined etiology).

The Veteran was put on temporary profile from November 7, 2009, until February 5, 2010, due to not being deployable due to PTSD.  See DA Form 3349.  

A December 2009 VA mental health treatment record documents that the Veteran reported being awarded individual unemployability from VA and that he and his wife had purchased a house on 21 acres so he would have room for his cattle and horses.  He continued to have problems with irritability and had been having nightmares, although he did not remember them because the medication he took seemed to block his memory of the nightmares.  The Veteran reported some hypervigilance during the day and some increased sweating at nighttime.  At times, he had some vague thoughts of harming other people, but no intent or plan whatsoever.  He denied having any recent thoughts of harming himself.  Mental status examination revealed the Veteran was casually dressed and made good eye contact.  Affect and mood were pleasant.  Thoughts were focused mostly on his upcoming move.  There was no current irritability, dysphoria, or thoughts of harming himself or others.  The impression was PTSD and mood disorder secondary to general medical condition.

A June 2010 VA mental health treatment record indicates that the Veteran reported that he and his family had been living on their property since December and that he loved living there.  He had some cattle and horses and he enjoyed taking care of the animals.  He and his wife were getting along better, although he said that eventually, they plan to pursue marital counseling.  The Veteran continued to have some irritability, but he had had no serious anger control problems recently.  He also had not had any nightmares recently.  He did have hypervigilance, which he had much of the time.  He had not had any recent depression or thoughts of harming himself or others.  Mental status examination revealed that the Veteran was neatly dressed and made good eye contact.  Mood was euthymic.  Thoughts were rational.  There was no despondency, irritability, or thoughts of harming himself or anyone else.  The impression was PTSD and mood disorder secondary to general medical condition.

The Veteran called to cancel a December 2010 VA mental health appointment due to a scheduling conflict.  He said he had not felt very motivated to do things recently, but otherwise was doing well.  He denied having any recent hopelessness.  

A January 2011 VA mental health treatment record documents that the Veteran appeared to be at his baseline that day.  He related that he had been doing well at home and continued to take care of his animals on his property.  He said that he and his wife had been continuing to get along better, although they had occasional brief disagreements.  The Veteran reported some mild irritability at times but no anger control issues.  He said he has not had any nightmares lately, although he would occasionally wake up in a sweat.  The Veteran denied having any recent depression or thoughts of harming himself or anyone else.  Mental status examination revealed that the Veteran was neatly groomed wearing a large cowboy hat, jacket and jeans.  He had good eye contact and affect and mood were pleasant.  Thoughts were goal-directed.  There was no irritability, dysphoria, or thoughts of harming himself or others.  The impression was PTSD and mood disorder secondary to general medical condition.

An April 2011 service treatment record documents that the Veteran's affect was bright and that he made good eye contact.  The assessment was PTSD.  The Veteran was put on temporary profile from June 24, 2011, until September 22, 2011, due to PTSD, depression, anxiety and brain injury, among other things.  See DA Form 3349.  

The Veteran failed to show up for VA mental health treatment in July 2011.  When contacted by the provider, he said he forgot about the appointment and was in Woodburn to sign a lease on 60 acres for his cattle to graze on.  He said he had 20 head of cattle and that things were going very well for him, but he did get depressed at times.  The Veteran denied any recent suicidal ideation and reported that he had not had any nightmares since he started taking the medication Gabapentin.  

A November 2011 VA mental health treatment record documents that the Veteran and his wife got divorced last January and he met a woman online in the spring, and she moved in with her four children in June.  He said that they are getting along very well.  She has daughters ages 7, 8, and twin daughters age 12.  The Veteran continued to take care of his cattle and horses and he planned to lease 60 additional acres of land.  He continued to have some minor problems with anger and irritability.  He denied having any recent thoughts of harming himself or others or any recent depression.  He said that he occasionally woke up at night in a sweat and knows that he had been having a nightmare but he cannot recall his nightmares.  He drank alcohol very infrequently and said that he does not take the medication Clonazepam when he has had alcohol.  Mental status examination revealed that the Veteran was casually dressed with good eye contact.  Affect and mood were very pleasant.  Thoughts were mostly focused on his current living situation.  There was no current irritability, hopelessness, or thoughts of harming himself or others.  The impression was PTSD and mood disorder secondary to general medical condition.

The Veteran was put on temporary profile again until December 18, 2011, due to PTSD, depression, anxiety and brain injury, among other things.  See DA Form 3349.  

VA treatment records dated in January 2012 document that the Veteran reported that after pushing a car out of mud, he was walking around recovering from exertion when he felt a little light headed and then felt a "searing pain" on the top of head just to the right of midline.  The next thing that he realized was that he was lying on ground with his dad above him.  His girlfriend informed him that his legs were twitching while he was unresponsive.

A September 2012 VA primary care note indicates that the Veteran reported constant headache for the last 10 days, but not during the last two days.  It was reported as a generalized pain on the top of the head, with some localized head pain in the left frontoparietal area.  Prior headaches were knife-like and lasted up to one minute.  The duration of the recent headache was unusual, though not as severe as his usual headaches, and was similar to the headache one experiences when sick.  The Veteran also reported difficulty sleeping, indicating that it took two hours to fall asleep and that he may lay in bed before getting up to go outside.  

An October 2012 VA treatment record documents that in regards to his restless leg syndrome, the Veteran reported that he had responded well to a trial of medication (Sinemet) and that he was not waking at night and felt rested in the morning.  He had also been losing weight.  

In an October 2013 VA treatment record, the Veteran reported headaches that were of a "spike" sensation and located on the top of his head, which lasted seconds and occurred no more than two times a day.  In another October 2013 VA treatment, the Veteran reported medication (Sinemet) was working at night last fall and that his restless leg syndrome was well controlled.  In a November 2013 VA treatment record, the Veteran reported ice pick headaches.  

A December 2013 VA mental health initial evaluation note documents that the Veteran was seen for a new patient appointment.  The primary diagnosis was depression due to another medical condition.  The Veteran was referred by the Mental Health Triage Team as he had been seen in the past and related that he had been having a lot of particularly financial stress over the past year and wanted to resume counseling.  It was noted that he had been seen between April of 2008 and November 2011 related to PTSD and a mood disorder secondary to general medical condition.  The Veteran reported he continued to have short-term memory deficits but did not wish to have follow-up neuropsychological testing.  He had had some problems with mood instability and he described having some lack of motivation to do things, which had been a particular problem over the past year.  He said that there had been outside things that have been happening, primarily related to financial issues, and sometimes he wondered why he should bother to do anything.  He also described having low energy. He said that sometimes because of his short-term memory problem he forgets whether he has done some things or not.  He reported having "a little hopelessness" but no suicidal ideation any time recently.  He denied having any nightmares any time recently, and said the Gabapentin has taken care of his PTSD nightmares.  Some nights he had some difficulty sleeping.  The Veteran reported living with his girlfriend and her four daughters on a farm.  His father lived on the property in a fifth-wheel trailer.  The Veteran had 16 head of cattle that he cared for, and he also had seven horses and four chickens.  He said that he was three payments behind on his property.  The Veteran had been married and divorced twice.  The first marriage was from 1993 to 1997.  He has a son and daughter from that relationship; he had not seen them since 2005.  He was married to his second wife from 1999 to 2006 and had a step-daughter from that relationship and a son.  He and his second wife remarried and then divorced again.  He also had a daughter who is now 22 from a relationship he had when he was in college.  Mental status examination revealed that the Veteran was a neatly dressed man appearing his stated age.  He was very pleasant and cooperative.  Speech was of normal rate and volume.  Mood was euthymic and affect was pleasant and appropriate to thought content.  Thought processes were goal-directed.  The Veteran had no paranoia, delusions, or hallucinations.  He denied having any thoughts of harming himself or others.  The Veteran was oriented times three with good concentration.  He was able to do serial 7s from 100 rapidly, and he made no errors.  Memory was good and he was able to recall one out of three objects at five minutes.  Fund of knowledge was good and the Veteran was able to recall Presidents from Obama back to Kennedy quickly and with no errors.  The Veteran was able to abstract the proverb "Don't count your chickens before they hatch."  Intelligence was in the above average range and judgment and insight were good.  The diagnoses were PTSD; mild neurocognitive disorder due to anoxic brain injury; and alcohol use disorder, in remission.  

A January 2014 VA treatment record documents the Veteran's complaint of swelling, redness, and itching of the bilateral leg.  He also reported a low-grade headache.  

The Veteran underwent a VA mental disorders Disability Benefits Questionnaire (DBQ) in March 2014.  The diagnosis provided was other specified anxiety disorder; medical diagnoses relevant to the understanding or management of the mental health disorder noted by the examiner included status post anoxic brain injury, sleep apnea, and chronic pain.  The Veteran reported mild to moderate symptoms of anxiety related to his service-connected anxiety disorder.  He described his anxiety disorder as being a PTSD-type disorder, similar to what he reported during his August 2009 VA examination.  He reported anxiety symptoms of having periodic intrusive thoughts of the incident.  He reported poor sleep and irritability related to his anxiety disorder.  It was noted that the Veteran had been diagnosed with PTSD.  The examiner reported that the Veteran's anxiety was observed during the examination as mild to moderate.  He reported that he did not feel able to work due to difficulty interacting with others.  He showed no difficulty interacting during the examination and was noted to be friendly and pleasant throughout the interview.  The examiner noted the Veteran was able to interact without being impinged upon by anxiety.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he was currently living with his girlfriend of three years, indicating they met online.  He reported their relationship was going well and he reported no significant problems between them.  He said that they do not go out much due to finances.  He reported having a couple of friends he sees about two times a month.  He said they mainly visit with each other.  When asked about leisure activities, he said he has horses and spends a couple of hours per day caring for the horses.  The Veteran also raised cattle until recently, when he sold all but three of his cows.  It was noted that the Veteran had not worked since his last VA examination.  He last worked in 2008 as a warehouse manager.  The earlier examination report indicated the Veteran reported his co-workers' lack of taking responsibility was the reason he quit the job.  Today he again talked about the dysfunction at the company as the reason he quit.  He reported no disciplinary actions or missed time from work due to mental health problems.  He indicated he was able to do the job and did not report being impacted by his mental health issues on the job.  Symptoms included anxiety; chronic sleep impairment; and difficulty in adapting to stressful circumstances, including work or a work like setting.  Objective evidence included that the Veteran was casually dressed and well groomed.  He easily participated in the examination in that he was able to answer questions appropriately, recall remote events, and track the conversation.  He did not show objective signs of anxiety or cognitive problems on exam.  He spoke freely and spontaneously throughout the exam, showing good verbal fluency.  He was correctly oriented to person, place, time, and purpose.  Thoughts were logical and goal directed.  There were no signs of major psychopathology such as hallucinations, delusions, or preoccupations.  His affect was within normal limits and mood was happy.  He smiled and laughed several times during the exam.  The Veteran reported a low level of anxiety during the examination.  As mentioned above, he did not show objective signs of anxiety during the examination, which was contrast to his contention he is unable to work due to anxiety.  Today on exam he was not distracted or distressed by anxiety.  He related well to this psychologist and showed no difficulty with social interaction and showed no difficulty sustaining concentration and attention needed for task completion.  

In the remarks section, the March 2014 VA examiner reiterated that the Veteran did not show objective signs of anxiety during this examination.  He was relaxed and self-assured throughout the exam.  The Veteran frequently smiled and laughed during the exam.  He showed no difficulty interacting appropriately with this psychologist which was inconsistent with his complaints that he had difficulty interacting with others on the job.  He reported a good relationship with his girlfriend and has friends he regularly sees.  He did not demonstrate cognitive difficulties on interview related to anxiety or any other issue.  The Veteran's presentation today was inconsistent with an individual who has difficulty with appropriate social interaction.  The examiner determined that the Veteran currently shows intrusive thoughts of his anoxic brain injury.  He reported mild sleep disruption and mild irritability related to his anxiety disorder.  The Veteran had engaged in work like activity since 2008 in that he raised cattle and horses regularly.  He had demonstrated the ability to sustain concentration needed for task completion and is able to follow instruction.  

The Veteran also underwent a VA central nervous system and neuromuscular diseases DBQ in March 2014.  The diagnosis was anoxic brain injury due to cardiac arrest.  In addition to language that appears to have been copied from the May 2008 VA examination report, it was noted that medication (Gabapentin) had not helped his headaches, though it had been somewhat helpful for mood stabilization and reducing his recollection of nightmares that the Veteran was still having short term recall issues, difficulty with word-finding, and mood swings not significantly changed since 2008; and that the Veteran felt his mood swings and memory and cognitive problems prevented him from being able to return to work.  Neurologic examination revealed that speech and gait were normal.  Strength testing and deep tendon reflex testing were normal on all tests.  There was no muscle weakness in the upper and/or lower extremities attributable to a central nervous system condition.  It was noted that the Veteran had bipolar disorder and anxiety with mild associated cognitive impairment that were attributable to a central nervous system disease and/or its treatment, and the examiner indicated that these mental health conditions resulted in gross impairment in thought processes or communication.  The examiner was unable to differentiate what portion of the symptomatology or neurologic effects were caused by each diagnosis.  

In the remarks section, the March 2014 VA examiner reported the Veteran's diagnoses as anoxic brain injury with residual mild short term memory loss and organic mood disturbance; and occipital neuralgia.  The examiner also reported that the Veteran had ongoing short term memory loss, which is as likely as not related in part to his anoxic brain injury.  Examination today showed short-term memory difficulty and word-finding problems, but is otherwise normal.  His mood disorder and his severe sleep apnea, still suboptimally treated, also are likely contributing to his memory and cognitive complaints at this time.  Neuropsychological evaluation in 2008 showed memory/learning difficulties and deficits in multiple other cognitive domains but his effort on testing was likely suboptimal, so this testing may not have reflected his true abilities.  Brain MRI in 2008 was normal, arguing against a severe hypoxic brain injury; however, normal brain MRI does not rule out mild anoxic brain injury, which as likely as not occurred.  The Veteran had reached maximal medical improvement from his anoxic brain injury.  Deficits from this condition would not be expected to worsen over time.  At this point, the Veteran's mild memory loss and cognitive issues persist and are as likely as not due in part to the organic effects of his anoxic brain injury, though contributions to his memory and cognitive difficulties from his sleep apnea and mood disorder are likely greater than those from direct physical injury to the brain.  It is unlikely that his mild memory and cognitive impairment would preclude full time work with good continuity.  There was no evidence of lower extremity hyperreflexia that was seen on his examination in 2008.  There are no other residuals from his anoxic brain injury aside from those mentioned above.

The Veteran also underwent a VA headaches DBQ in March 2014.  The diagnosis was occipital neuralgia.  He reported that since his cardiac arrest in 2005, he had been having very severe, searing headaches, which he described as being over the midline of the skull and which seemed to emanate from the base of the skull and radiating upward.  This lasts around 30 seconds at a time and the headaches occurred on average around one time a day with no clear triggers.  These headaches were excruciating and prostrating, occurred without a clear trigger, and were not associated with any nausea, vomiting, photophobia, visual aura, eye tearing, ptosis, rhinorrhea, or nasal congestion.  The Veteran did not take any medications for his headaches.  Gabapentin for his mood disorder and nightmares had not decreased his headache severity or frequency.  Symptoms included pain on both sides of the head that lasted less than one day and prostrating attacks of pain once a month.  The headaches did not result in very prostrating and prolonged attacks of pain productive of severe economic inadaptability.  The examiner noted that the headache condition impacted the Veteran's ability to work, noting that breaks of 30 seconds per day during his headaches would be reasonable and that his headaches were so brief that they would not significantly impair occupational functioning.  In the remarks section, the March 2014 VA examiner reported the occipital neuralgia more likely than not began during the service, but was not directly related to the anoxic brain injury.  It was also noted that the occipital neuralgia headaches had not changed significantly since the 2008 VA examination.

The Veteran also underwent a VA sleep apnea DBQ in March 2014.  Obstructive sleep apnea was diagnosed.  It was noted that the Veteran was off all CPAP as of 2008 until presently.  A March 2014 sleep study had shown an overall apnea/hypopnea index of 29.6.  There were no central apneas, no obstructive apneas, no mixed apneas, and 52 hypopneas.  There were two respiratory effort-related arousals.  The last couple weeks he had been back on CPAP and trying to get used to it. He was using it about half the time and noticed a great improvement in energy and daytime somnolence when he has used it.  When he has not used the CPAP, he will sleep more during the day.  The Veteran's sleep apnea did not impact his ability to work.  In the remarks section, it was noted that he had not been working in the civilian sector since 2008 (warehouse and logistics), which he attributed to his mental disorder and brain injury.  

The Veteran received mental health treatment through VA in March 2014, at which time he reported that he had had less anxiety recently as he sold his cattle a month ago and he felt under a lot less stress.  He said that a couple of them had gotten out of the enclosure that he had, and the sheriff had actually come by and was going to cite him about that.  The Veteran continued to have some PTSD-related irritability and anxiety.  He reported having hypervigilance and some intrusive thoughts but he denied nightmares.  He had a sleep study recently and was now using CPAP and reported tolerating that well.  He endorsed having mild depression but no recent hopelessness or suicidal thoughts.  He had mostly been abstaining from use of alcohol.  He said that he and his girlfriend were getting along well.  Mental status examination revealed that the Veteran was casually dressed and made good eye contact.  Affect and mood were very pleasant.  Thoughts were rational and there was no irritability, despondency, or suicidal thoughts.  Recent and remote memory appeared to be good.  The impression included PTSD; mild neurocognitive disorder due to anoxic brain injury; and alcohol use disorder in remission.  

A March 2014 VA pulmonary note reports that the Veteran denied symptoms of restless legs.  The results of a sleep study were included and the assessment was severe obstructive sleep apnea.  The Veteran was to continue CPAP.  It was noted that he would likely need adjustment of pressure given the results of his last study and that he should start using a humidifier and Flunisolide if heated humidification was not enough.  

In a May 2014 VA treatment record, it was noted that the Veteran's Paxil was decreased at his last mental health appointment and that the Veteran reported his "baseline anxiety has increased" and he was isolating more.  The Veteran's wife reported she provided more encouragement to get him out of the house and that they enjoyed walking their dog and were beginning to do more work with their horses which gets the Veteran out of the house.  The Veteran reported that he recently went to a parent teacher meeting, which he felt was an accomplishment.  He denied suicidal ideation and his wife denied safety concerns.  

The Veteran received VA mental health treatment in June 2014, at which time he reported that he continued to do fairly well in terms of his PTSD symptoms.  He had some occasional irritability and anxiety but not as much as he had had some time ago.  He also occasionally had some intrusive thoughts and hypervigilance, but he denied having any nightmares whatsoever any time recently.  He said that he had had some mild depression and lack of interest in activities, but no recent hopelessness or any suicidal ideation.  He continued to drink alcohol, having an infrequent beer.  He said that he got married on May 2.  His wife had four daughters, a set of twins from one prior relationship, and then two other daughters from another relationship.  The Veteran indicated he was getting along very well with the children and they are learning to ride horses.  He continued to spend most of his time during the day on his property caring for his animals.  Mental status examination revealed that the Veteran was casually dressed with good eye contact.  Mood was cheerful; thoughts were goal-directed; there was no current irritability, hopelessness, or suicidal ideation; and recent and remote memory appeared to be good.  The impression included PTSD; neurocognitive disorder; and alcohol use disorder, in remission.

In an August 2014 VA treatment record, the Veteran's wife reported the Veteran continued to isolate himself.  The Veteran reported feeling some stress related to his father who lived with them.  Both the Veteran and his wife shared their frustrations with his behavior and how it affects the Veteran.  The Veteran reported he planned to contact his brother to help intervene since his father had a history of listening to this brother.  The Veteran continued to talk to Veterans in the area offering support and informing them of resources available, which was therapeutic for him.  He denied suicidal or homicidal ideation and his wife denied any safety concerns.  The Veteran's wife reported that they were married in May at the local courthouse with their close family and friends present.  She indicated that it had been a busy summer and the children were starting school activities.  The Veteran reported that his stepdaughters were starting on a dance team and he would have to take them to 5:00am practice three days a week.  

An October 2014 VA treatment record documents that the Veteran reported his headaches were unchanged and occurred daily.  He also reported leg movement at night and that medications (Carbidopa/Levodopa) were helpful.  

The Veteran was seen for VA mental health treatment in October 2014, at which time he reported that he continued to keep busy on his farm.  They had had some issues with his two oldest step-daughters, who are twins in the 9th grade, but they had resolved.  He said that he and his wife were getting along fairly well.  He continued to keep busy taking care of his farm animals, and had recently had to replace a wall in his barn that had dry rot.  The Veteran reported some mild irritability recently, but denied having any recent nightmares related to PTSD.  He did have some occasional intrusive thoughts but denied having any recent depression, lack of interest in activities, or any suicidal thoughts whatsoever.  He was mostly staying away from alcohol, but occasionally he did imbibe, such as on social occasions.  He quit smoking two weeks prior and was currently using an electronic cigarette and is trying to taper off of that.  Mental status examination revealed that the Veteran was casually dressed.  He made good eye contact.  Affect and mood were pleasant.  Thoughts were mildly circumstantial.  There was no current irritability, despondency or suicidal thoughts.  Recent and remote memory appeared to be fairly good.  The impression included PTSD; mild neurocognitive disorder; and alcohol use disorder, in remission.  

In an October 2014 VA treatment record, the Veteran reported that he had friends that are neighbors and that they had been going to Friday night football games.  The Veteran also reported his relationship with his sister had improved, which felt good to him.  He denied suicidal or homicidal ideation.  

In a February 2015 VA treatment record, the Veteran reported that he had been more engaged with Healing Waters with their fishing and hunting programs, which had been very enjoyable and therapeutic for him.  He also reported having improved motivation and had a goal to be more physically active so he can partake in the fishing and hunting programs.  Additionally, the Veteran reported that his family relations with his sister and brother had been improving over the past few months, which had had a positive impact on him.  The Veteran's wife noted an improvement in his mood and behavior, with less anger and less frustration and improved sleep and motivation.  The Veteran denied suicidal or homicidal ideation.  

The Veteran described a typical day in a March 2015 VA treatment record.  He reported that he would get up, put on sweats, go to the bathroom, and make coffee.  He would go outside and sit there for a while.  He would feed the animals and go on the computer or television to see what was going on in the world.  He would also work on his car, and noted that he was helping a friend who is a mechanic.  He would also put up a new fence, garden and mow.  He would find time to eat, noting that he would cook sometimes.  The Veteran would also run errands.  He would eat a sandwich at midday and eat dinner in the evening.  Either his wife or her 12 year old daughter would cook dinner.  The Veteran would watch television at night and take a shower or bath some days.  He would then go to bed.  The Veteran reported that once a month, he went to Healing Waters fly fishing program through the VA.  He had been to meetings but had not yet gone fishing.  The Veteran also reported that he went to the sportsman show that year with his brother in law, which was awesome.  He indicated he was trying to get out more instead of "bunkering."  Neurologic examination was normal and the Veteran had fluid speech and normal conversation.  He was oriented and followed commands without difficulty.  No lapses were noted during the visit.  Objective observations included that the Veteran was fully independent and mobile.  He was able to dress/undress, reposition, and walk around.  The Veteran was also very pleasant with an affable personality.  He made good eye contact, was jovial with his wife, and was independent in the exam room.  

In a March 2015 VA treatment record, the Veteran and his wife reported that they had gotten married in May 2014, and had been together since May 2011.  The Veteran's wife had 15 year old twins in addition to a 10 and 12 year old.  She reported they are all good kids with good grades.  The Veteran had a 15 year old son with an ex.  The Veteran denied the use of alcohol or drugs.  He quit smoking tobacco and was only using a vape.  He was trying to wean off the nicotine and to vape the flavors.  The Veteran reported he had recently started to engage with his mother again and that he had recently gotten back in touch with his sister.  His father was living with him.  He was getting better about the amount of time he spent on the computer and was spending time on outdoor projects, such as mending fences, feeding the horses, and providing hay for the cows.  He had begun work on his car with a friend and had started to become involved with fishing with his son, to engage in father/son activities.  He planned to hunt in May and they planned to start a fruit/vegetable garden on their property.  The Veteran's wife reported that the Veteran was not physically violent, but every "once in a blue moon" would name call.  She also indicated that he raised his voice but was not being mean.  She noted that he was acting like a sergeant and was loud in public, but not inappropriate.  He would become frustrated when things were not working right for him and his wife acted as a buffer between him and others.  He did not act out but often thought others were purposely doing things to cause problems for him.  In regards to activities of daily living, the Veteran's wife reported that she reminded the Veteran to change his clothing, but that he did not require hands on assistance to dress.  She also reminded him to bathe two times a week and to brush his teeth daily.  The Veteran was able to clip his nails and shaved when he wanted to.  He did not need assistance with toileting or with transfers and mobility.  It was noted that the Veteran had headaches, which his wife believed were due to a mini-stroke where he described pinpricks in his head; the Veteran would also become dazed and disoriented.  In regards to memory, the Veteran's wife reported that the Veteran has a note on his mirror reminding him to take his medication; that the Veteran would go to complete a task and then forget what the task was; that she had to label areas of the home so that the Veteran will remember where items are and where they go; and that the Veteran sets down items and forgets where he set them and that he would become frustrated when he could not find something and insists that no one cares.  The Veteran's wife reported that she reminds him about everything and that the Veteran will often state that he does not understand.  She also assisted with dates and provided appointment reminders, calendar reminders, and assisted with mail and bills.  Sometimes the Veteran would forget that he spent some money, but this did not happen often.  The Veteran's wife reported that he could cook and clean but chose not to.  

An April 2015 VA treatment record documents that the Veteran was evaluated to assess his current mental health and cognitive symptoms in relation to need for caregiver support.  The Veteran's wife (caregiver) stated she reminds the Veteran to take medications, brush his teeth, shower, eat, cooking and cleaning.  She was not working but was enrolled in a BA degree program.  The couple have four children at home (belong to the wife).  The Veteran's wife denied having any safety issues in the home.  The Veteran reported he was unmotivated to take care of his hygiene because he does not have a reason to care.  He stated, "I don't work so what's the point?"  Otherwise, he was able to independently take care of his activities of daily living.  The Veteran currently lives with his wife and four step children.  He stated he saw his own children every couple weeks.  He cares for cows and horses on a 21 acre farm.  He had a large garage that he is letting his mechanic friend use and enjoyed helping his friend rebuild an engine.  The Veteran stated he last worked in 2008 during which he was managing a warehouse for a high tech company.  He stated he "just couldn't do it? memory issues and frustrations and PTSD."  The Veteran stated that he did not look for a less stressful job because "the monotony would have driven me crazy."  In terms of psychiatric functioning, the Veteran reported he was participating in the Healing Water program (fly fishing) once a month and that he was making more efforts to engage in life.  He denied having regular nightmares.  He stated he was not using his CPAP machine "don't give it a chance" because he falls asleep while watching television in bed.  He sometimes naps during the day "trying to get outside more."  He denied suicidal or homicidal ideation.  He described having hypomanic episodes in the past that were energy driven, not fear driven.  The Veteran arrived on time to his appointment and was accompanied by his wife.  His grooming was fair and he was casually dressed. Speech was normal and he made direct eye contact with infrequent blinking.  The Veteran often spoke over his wife when she was asked direct questions.  This was described as not in a controlling manner, rather in an impulsive attention-seeking manner.  The Veteran was cooperative and very friendly throughout the interview.  He had full range of affect and an upbeat, jovial mood.  Memory was good for recent events yet formal testing showed continued mild short and long term memory deficits.  All other areas of cognition including fluency were measured within normal limits.  Insight and judgment were good and the Veteran denied current suicidal or homicidal ideation.  The examiner noted that the Veteran's performance on a measure of effort was assessed as within normal limits, suggesting he put forth adequate effort during the testing and interview.  The Veteran's obtained score on the PTSD Checklist-Military (PCL-5) was 29, below the cut-off level suggestive of PTSD.  Test results were noted to be consistent with the Veteran's documented history and current reported symptoms of memory deficits, likely related to multiple factors including untreated sleep apnea.  The Veteran's need for reminders for activities of daily living did not appear due to memory deficits, but rather due to lack of motivation due to lack of necessity "no job."  Despite having mild to moderate memory deficits and intermittent difficulty with anxiety, the Veteran appeared independently able to complete his activities of daily living and socially engage.  

The Board does not find that a rating in excess of 50 percent for anxiety disorder as residual of anoxic brain injury is warranted, as the evidence of record does not more nearly approximate the criteria for the next higher, or 70 percent, rating, at any time during the appeal period.  The Board acknowledges the six GAF scores assigned during the appellate period, namely scores of 50, 58, a range between 55-60, 60, 62, and 68.  It further acknowledges that half of these scores represent serious to moderate symptoms and the other half represent mild to moderate symptoms, with the score of 50 having been assigned during the Veteran's August 2008 visit to the emergency room due to suicidal ideation.  When considering the evidence in total, however, to include the August 2008 emergency room visit, the Board finds that the evidence supports the currently assigned 50 percent rating for anxiety disorder as residual of anoxic brain injury throughout the entire period under consideration.  

This is so because although the Veteran has reported that he has chronic suicidal ideation (although without specific intent) and he received emergency room treatment for suicidal ideation in August 2008, and he has also reported vague homicidal ideation, he consistently denied suicidal ideation prior to August 2008 and since the early part of 2009.  In addition, the Board acknowledges that the Veteran has recently reported that he was unmotivated to care for his hygiene, his wife has had to remind him recently to take care of himself, and descriptions of his hygiene have ranged from adequate/fair to neatly/casually dressed/groomed; that he has recently needed for reminders to complete some activities of daily living; and that the March 2014 VA examiner indicated that the Veteran had difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran is not, however, unable to establish and maintain effective relationships, despite the fact that he has been divorced several times and reported being withdrawn socially, as he has been in a relationship during the entire appellate period, first dating a woman, then remarrying his second wife, and later marrying a woman he met online after his divorce; he has reported having relationships with his siblings and several of his children, to include recently becoming more involved with his son by engaging in father/son activities; he has reported that his father lives with him, and that he recently re-established his relationship with his mother; he has reported having some friends, to include neighbors with whom he went to football games and a friend who was a mechanic and who had helped him with his car; he has reported being able to attend parent teacher conferences and take his step-daughters to dance practices; he has reported going to a show with his brother in law; and he has reported being able to attend meetings through the VA Healing Waters fly fishing program.  In this regard, the Board notes the March 2014 VA examiner's determination that the Veteran's presentation on the day of the examination was inconsistent with an individual who has difficulty with appropriate social interaction.  

The Board acknowledges the Veteran's reports of impaired memory, impaired concentration, irritability, fluctuation of energy/low energy, impaired appetite, panic attacks, depression, low motivation, lack of interest, feelings of hopelessness and worthlessness, isolation/withdrawal, mood swings, nightmares, hypervigilance, easy startle response, impaired sleep, anxiety in crowds, anger, and occasional intrusive thoughts; as well as the objective evidence of some impairment of speech (described as loud and at times pressured, but easily interruptible, in November 2007; as somewhat pressured and with occasional stuttering and word finding difficulty in May 2008; as pressured at times in June 2008; as a bit pressured, but interruptible, in August 2008; and as initially loud in November 2008); some impairment of thought process (described as somewhat tangential in November 2007 and June 2008; as circumferential requiring redirection back to topic several times in August 2008; and as mildly circumstantial in October 2014); impaired mood; impaired memory; and some psychomotor agitation in August 2009.  The Board also recognizes that in March 2014, one examiner checked a box indicating the Veteran had gross impairment in thought processes or communication.  There is no indication, however, from either the subjective reports or objective evidence of record, that the Veteran obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and/or spatial disorientation.  Rather, other than the few times the Veteran exhibited impaired speech, his speech was consistently described as normal in the majority of records, specifically of regular rate and rhythm; fluent and articulate in general; clear in articulation and easily understandable; and of normal rate and volume; the Veteran has only reported panic attacks no more than once or twice a month; the Veteran's recently-noted need to be reminded about completing activities of daily living have been linked to lack of motivation due to the fact that he is not working; the Veteran's wife has specifically reported that he is not physically violent and she has consistently indicated that she does not have any safety concerns; and the Veteran has consistently been described as oriented during mental status evaluations.  The Veteran's educational progress, participation in medical care and testing, and familial and social relationships are also against a finding of impairment in thought process or communication to the degree that the symptoms would reflect total occupational and social impairment or occupational and social impairment with deficiencies in most areas.  

The Board notes at this juncture that during neuropsychological screening in June 2008, it was noted that the Veteran talked freely and spontaneously and showed no word finding problems during the interview portion, but exhibited relatively obvious word finding difficulties during the testing, which was noted to give the appearance of exaggeration.  It was also noted during this testing that attention and concentration abilities, information processing and visual motor speed, and learning and memory were all lower than expected and that it was possible the Veteran had performed in a suboptimal manner on the testing.  Therefore, the Board finds the subjective reports and objective evidence of impaired speech, impaired attention/concentration, and impaired memory to be lacking credibility as they appear to be in direct conflict with the June 2008 neuropsychological test results.  

Lastly, the Board acknowledges the Veteran's assertion that without medication for his mental disorder, he would be grossly impaired in all aspects.  The Board notes the case Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), which held that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Having carefully reviewed the holding in Jones, the Board concludes that it is not applicable to 38 C.F.R. § 4.130, Diagnostic Code 9400, as this diagnostic code is clearly distinguishable from the diagnostic code that was at issue in Jones.

In Jones, the diagnostic code on appeal was Diagnostic Code 7319, which makes no mention of medication at all at any disability rating.  This was important, the Court explained, because other diagnostic codes did specifically included references to medication, suggesting that if Congress or VA wanted to allow for consideration of medication, they could.  One of the examples the Court provided of a diagnostic code that allowed consideration of medication was 38 C.F.R. § 4.71a, Diagnostic Code 5025 addressing fibromyalgia, which, similar to Diagnostic Code 9400, provides a 10 percent rating when continuous medication is required for control.  Of note, ratings in excess of 10 percent for fibromyalgia do not mention medication, similar once again to Diagnostic Code 9400.  Yet, the Court made no significance of this fact, such as by suggesting for example that the ameliorative effect medication could only be considered at the 10 percent level.  See Jones, at 61-63.  As such, because Diagnostic Code 9400 expressly discusses the possibility that medication improves psychiatric symptomatology, the diagnostic code authorizes VA to take into account the ameliorative effects of medication when evaluating mental health disabilities (providing a noncompensable evaluation for generalized anxiety disorder when, inter alia, "symptoms are not severe enough ... to require continuous medication" and a 10 percent evaluation for generalized anxiety disorder when, inter alia, "symptoms [are] controlled by continuous medication").  Therefore, the Board finds this case is distinguishable from Jones, and it may consider the effect of medication when rating the Veteran's disability level.  Such reasoning makes sense, as the intent of the rating schedule is to compensate for impairment in functioning.  See 38 C.F.R. § 4.1.  If the medication is able to enhance functioning, the Veteran is effectively more functional.

In sum, the preponderance of the evidence supports the currently assigned 50 percent rating for anxiety disorder as residual of anoxic brain injury.  The evidence more nearly approximates occupational and social impairment with reduced reliability and productivity than any more severe level of social and occupational impairment.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board does not find that a rating in excess of 50 percent for sleep apnea is warranted, as the evidence of record does not more nearly approximate the criteria for the next higher, or 100 percent, rating, at any time during the appeal period.  This is so because there is no evidence in either the VA or private treatment records, or the VA examination reports, that the Veteran has chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that he has required a tracheostomy.  In the absence of such evidence, the preponderance of the evidence supports the currently assigned 50 percent rating for sleep apnea.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board does not find that a compensable rating for lower extremity hyperreflexia is warranted, as the evidence of record does not more nearly approximate the criteria for the next higher, or 10 percent, rating, at any time during the appeal period.  While the Board acknowledges the Veteran's assertion that tics from his restless leg syndrome are moderate, the private and VA treatment records, to include the VA examination reports, do not show anything more than mild lower extremity hyperreflexia.  More specifically, there was no obvious sensory loss on neurological examination in May 2008; the examiner who conducted the May 2008 general medical examination did not believe the Veteran had restless leg syndrome; neurological examination during the March 2014 central nervous system and neuromuscular diseases DBQ showed normal gait, normal strength testing and deep tendon reflex examination, and no muscle weakness in the lower extremities attributable to a central nervous system condition, and the March 2014 VA examiner specifically noted the absence of evidence of lower extremity hyperreflexia that was seen on his 2008 VA examination; and a March 2014 VA pulmonary note reports that the Veteran denied symptoms of restless legs.  For these reasons, the preponderance of the evidence supports the currently assigned noncompensable rating for lower extremity hyperreflexia.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board does not find that a rating in excess of 30 percent for occipital neuralgia (headaches) is warranted, as the evidence of record does not more nearly approximate the criteria for the next higher, or 50 percent, rating, at any time during the appeal period.  The Board acknowledges the Veteran's report of headaches two to three times a day with a pain level of 10 and that he is incapacitated when they occur in his March 2009 notice of disagreement; his report during the May 2008 VA miscellaneous neurological disorders examination and the March 2014 headaches DBQ that he had very severe, searing headaches, which lasted around 30 seconds at a time and were excruciating and prostrating; his report during the August 2009 VA examination that he had sharp headaches in the posterior occiput occurring once to twice a day; his report in September 2012 that he had had constant headaches for 10 days; his report in October 2013 that headaches were of a "spike" sensation and located on the top of his head, lasting seconds and occurring no more than two times a day; and his report in March 2015 that his headaches were like a pinprick in his head.  During the March 2014 headaches DBQ, however, the Veteran reported that the prostrating attacks occurred once a month and the examiner indicated that the Veteran's headaches did not result in very prostrating and prolonged attacks of pain productive of severe economic inadaptability.  In addition, the March 2014 VA examiner indicated that the headaches would impact the Veteran's ability to work, but that his headaches were so brief that they would not significantly impair occupational functioning.  This determination is corroborated by the fact that although the Veteran is not employed, he is able to complete work related to the care of animals that he has on his property, namely raising cattle and taking care of horses on a 21 acre farm.  In other words, the evidence does not demonstrate very frequent completely prostrating and prolonged attacks or that the Veteran's headaches are productive of or capable of producing severe economic inadaptability so as to merit the assignment of a 50 percent rating under Diagnostic Code 8100.  See also Pierce, 18 Vet. App. at 446-7.  

In sum, the preponderance of the evidence supports the currently assigned 30 percent rating for occipital neuralgia (headaches).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lastly, the Board does not find that a separate disability evaluation is warranted for physical residuals of anoxic brain injury at any time during the appeal period.  The Board acknowledges the Veteran's assertion in his March 2009 notice of disagreement that the anoxic brain injury is a physical injury to the brain rather than strictly a mental health condition such that he should have a separate rating for the non-mental disorder manifestations.  The examiner who conducted the March 2014 VA central nervous system and neuromuscular diseases DBQ, however, specifically determined that the only residuals from the Veteran's anoxic brain injury included mild short term memory loss, organic mood disturbance, and occipital neuralgia.  The residuals of memory loss and mood disturbance have been contemplated in the service-connected anxiety disorder and the Veteran is separately service connected for occipital neuralgia (headaches).  In the absence of evidence that the Veteran has any physical residuals of the anoxic brain injury he sustained in service, a separate disability evaluation is not warranted for any manifestation other than those that have already been established.  See 38 C.F.R. § 4.126.

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The U.S. Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations assigned for any of his service-connected disabilities inadequate.  

The Veteran's service-connected anxiety disorder as residual of anoxic brain injury is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms associated with the service-connected anxiety disorder as residual of anoxic brain injury are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's service-connected sleep apnea is evaluated as a respiratory disability using the Schedule of Ratings - Respiratory System found at 38 C.F.R. § 4.97.  The Board finds that all of the Veteran's symptoms associated with the service-connected sleep apnea are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  Id.  The pertinent diagnostic code specifically contemplates day-time hypersomnolence and use of a breathing assistance device.

The Veteran's service-connected lower extremity hyperreflexia and occipital neuralgia (headaches) are evaluated using the Schedule of Ratings - Neurological Conditions and Convulsive Disorders found at 38 C.F.R. § 4.124a.  The Board finds that all of the Veteran's symptoms associated with the service-connected lower extremity hyperreflexia and occipital neuralgia (headaches) are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  Id.  These diagnostic codes specifically consider tics based on frequency, severity, and muscle group involved, as well as headache attaches of different frequency.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the combined effects of the Veteran's disabilities have been considered; throughout the period on appeal the Veteran has been in receipt of either a combined 100 percent disability rating or a total disability rating based upon individual unemployability due to service-connected disabilities.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.

      
      
      
      
      
      
      
      
      
      
      
      (CONTINUED ON NEXT PAGE)

ORDER

An initial disability evaluation in excess of 50 percent for anxiety disorder as residual of anoxic brain injury is denied.

An initial disability evaluation in excess of 50 percent for sleep apnea is denied.

An initial compensable disability evaluation for lower extremity hyperreflexia is denied.  

An initial disability evaluation in excess of 30 percent for occipital neuralgia (headaches) is denied.  

A separate disability evaluation for physical residuals of anoxic brain injury is denied.  



____________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


